Citation Nr: 1332347	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counel

INTRODUCTION

The Veteran had active duty service from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's request to reopen his claim for service connection for PTSD.

The Veteran testified before the undersigned in December 2008 at a Board hearing at the RO.  A hearing transcript has been associated with the claims file and has been reviewed.

The Board remanded the case for additional development in 2009 and 2011.

The Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Boards last remand the Veteran was afforded an October 2011 VA examination.  The resulting opinion did not comply with the remand instructions or meet requirements imposed by current case law.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The Veteran's representative has argued for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide a copy of the Command History of the USS Denver, 1972, which is located in the claims folder, to the Veteran and his representative.

2.  Afford the Veteran a new VA examination to determine whether any current psychiatric disability is related to service

The examiner should opine whether the Veteran has met the criteria for a diagnosis of PTSD at any time since April 2007.  

The examiner should note that the Veteran has received numerous diagnoses of PTSD, but that the October 2011, examiner did not meet the criteria essentially because of the lack of a sufficient in-service stressor.  The same examiner; however, noted that the Veteran reported that his ship was fired upon.  

If PTSD is diagnosed, the examiner should report the stressors supporting the diagnosis.

The examiner should provide an opinion as to whether any other psychiatric disability diagnosed since April 2007 is the result of a disease or injury, including a stressor in active service.  

The examiner should provide reasons for these opinions.

The claims file must be provided for review by the examiner as part of the examination.

3.  After completion of all of the above, the AMC or RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC). 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


